 


109 HR 259 IH: Hate Crimes Prevention Act of 2005
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 259 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To enhance Federal enforcement of hate crimes, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hate Crimes Prevention Act of 2005.
2.FindingsCongress finds that—
(1)the incidence of violence motivated by the actual or perceived race, color, national origin, religion, sexual orientation, gender, or disability of the victim poses a serious national problem;
(2)such violence disrupts the tranquility and safety of communities and is deeply divisive;
(3)existing Federal law is inadequate to address this problem;
(4)such violence affects interstate commerce in many ways, including—
(A)by impeding the movement of members of targeted groups and forcing such members to move across State lines to escape the incidence or risk of such violence; and
(B)by preventing members of targeted groups from purchasing goods and services, obtaining or sustaining employment or participating in other commercial activity;
(5)perpetrators cross State lines to commit such violence;
(6)instrumentalities of interstate commerce are used to facilitate the commission of such violence;
(7)such violence is committed using articles that have traveled in interstate commerce;
(8)violence motivated by bias that is a relic of slavery can constitute badges and incidents of slavery;
(9)although many local jurisdictions have attempted to respond to the challenges posed by such violence, the problem is sufficiently serious, widespread, and interstate in scope to warrant Federal intervention to assist such jurisdictions; and
(10)many States have no laws addressing violence based on the actual or perceived race, color, national origin, religion, sexual orientation, gender, or disability, of the victim, while other States have laws that provide only limited protection.
3.Definition of hate crimeIn this Act, the term hate crime has the same meaning as in section 280003(a) of the Violent Crime Control and Law Enforcement Act of 1994 (28 U.S.C. 994 note).
4.Prohibition of certain acts of violenceSection 245 of title 18, United States Code, is amended—
(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and
(2)by inserting after subsection (b) the following:

(c)
(1)Whoever, whether or not acting under color of law, willfully causes bodily injury to any person or, through the use of fire, a firearm, or an explosive device, attempts to cause bodily injury to any person, because of the actual or perceived race, color, religion, or national origin of any person—
(A)shall be imprisoned not more than 10 years, or fined in accordance with this title, or both; and
(B)shall be imprisoned for any term of years or for life, or fined in accordance with this title, or both if—
(i)death results from the acts committed in violation of this paragraph; or
(ii)the acts committed in violation of this paragraph include kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill.
(2)
(A)Whoever, whether or not acting under color of law, in any circumstance described in subparagraph (B), willfully causes bodily injury to any person or, through the use of fire, a firearm, or an explosive device, attempts to cause bodily injury to any person, because of the actual or perceived religion, gender, sexual orientation, or disability of any person—
(i)shall be imprisoned not more than 10 years, or fined in accordance with this title, or both; and
(ii)shall be imprisoned for any term of years or for life, or fined in accordance with this title, or both, if—
(I)death results from the acts committed in violation of this paragraph; or
(II)the acts committed in violation of this paragraph include kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill.
(B)For purposes of subparagraph (A), the circumstances described in this subparagraph are that—
(i)in connection with the offense, the defendant or the victim travels in interstate or foreign commerce, uses a facility or instrumentality of interstate or foreign commerce, or engages in any activity affecting interstate or foreign commerce; or
(ii)the offense is in or affects interstate or foreign commerce..
5.Duties of Federal sentencing commission
(a)Amendment of Federal sentencing guidelinesPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall study the issue of adult recruitment of juveniles to commit hate crimes and shall, if appropriate, amend the Federal sentencing guidelines to provide sentencing enhancements (in addition to the sentencing enhancement provided for the use of a minor during the commission of an offense) for adult defendants who recruit juveniles to assist in the commission of hate crimes.
(b)Consistency with other guidelinesIn carrying out this section, the United States Sentencing Commission shall—
(1)ensure that there is reasonable consistency with other Federal sentencing guidelines; and
(2)avoid duplicative punishments for substantially the same offense.
6.Grant program
(a)Authority to make grantsThe Administrator of the Office of Juvenile Justice and Delinquency Prevention of the Department of Justice shall make grants, in accordance with such regulations as the Attorney General may prescribe, to State and local programs designed to combat hate crimes committed by juveniles.
(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.
7.Authorization for additional personnel to assist State and local law enforcementThere are authorized to be appropriated to the Department of the Treasury and the Department of Justice, including the Community Relations Service, for fiscal years 1998, 1999, and 2000 such sums as are necessary to increase the number of personnel to prevent and respond to alleged violations of section 245 of title 18, United States Code (as amended by this Act). 
 
